The conduct of the prosecuting attorney was contumacious and a studied method of getting before the jury, to the intended prejudice of defendant, evidence inadmissible by previous and proper ruling of the court. Such misconduct by the *Page 251 
prosecutor falls squarely within the holdings which commanded reversals in People v. Cords, 232 Mich. 620, and People v.Cowles, 246 Mich. 429. The viciousness of the prosecutor went beyond the evil appearing in the Cords Case, for here he got the excluded evidence before the jury while in that case the error was in offers of proof.
In the Cords Case this court said:
"The defendant had a right to a trial in accordance with the rules of evidence, unhampered by a circumvention thereof under statements of improper offers, followed by endeavors to get the excluded matters before the jury, and successful to a point beyond possible elimination by instructions to the jury. We think the virus of such prejudicial matter inoculated and the prejudice thereof ran its course regardless of remedies applied."
The court did all possible to remedy the error but the harm intended by the prosecutor had been accomplished.
The conviction is reversed and a new trial granted.
SHARPE, C.J., and BUSHNELL, CHANDLER, NORTH, and STARR, JJ., concurred with WIEST, J. *Page 252